Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed June 28, 2021. Claim 46 has been amended. No claim has been newly cancelled.  Claims 48 and 49 have been newly added.  Claims 27 and 36-43 are withdrawn.  Accordingly, claims 1, 23-26, 28-35, and 44-49 are under consideration on the merit.

Withdrawn Claim Rejections - 35 USC § 112(b)
The rejection of claim 46 under 35 U.S.C. 112(b) is hereby withdrawn in view of claim amendments dated 06/28/21. 

Applicant’s arguments filed 06/28/21 have been fully considered (see detail in response section), but they are not found persuasive. The present rejection has been modified to address Applicant's amended claims of 06/28/21 (e.g. new claims). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 23-26, 28-35, and 44-49 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Burczak et al (“Burczak”, non-patent literature, Biomaterials, vol. 17, issue 24, pp. 2351-2356, published 1996) in view of Meloche (non-patent literature, World J Gastroenterol 2007; vol. 13, issue 47, pp. 6347-6355) and Kasai et al (“Kasai”, JP-patent application No.: JP 10287711 A, published October 27, 1998).
Applicant claims a cell or tissue embedding device having an aqueous gel serving as an immune-isolation layer, the aqueous gel containing, as components thereof, a denatured polyvinyl alcohol resin having an activated carbonyl group and a crosslinking agent, wherein the device is a macrocapsule device comprising a cell or tissue, and wherein the device is configured to be implanted in a subject.
In addition, claim 1 uses open-ended transitional phrase “containing” – an equivalence to comprising.  Thus, claim 1 allows for the presence of additional unrecited components.
The key elements in claim 1 is an embedding device having an aqueous gel, which containing a denatured polyvinyl alcohol resin having an activated carbonyl group and a crosslinking agent.  
The term “denatured polyvinyl alcohol resin” is not defined in the specification.  It’s interpreted as a modified or chemical treated polyvinyl alcohol (PVA) resin. 
Burczak is directed to biocompatibility of poly(viny1 alcohol) (PVA) hydrogel macrocapsules for hybrid-type artificial pancreas (title).  Burczak teaches that a bag-shaped macrocapsule suitable for Langerhans islets (i.e. pancreatic islets) entrapment and immunoisolation is constructed using a semipermeable hydrogel (interpreted as aqueous gel) membrane of PVA cross-linked chemically and sterilized by a radiation method (abstract, read o the limitation of the device in the instant claim 1, implying the limitations of biological component in the instant claim 29 and pancreatic islet cells in the instant claims 30-31).  Burczak indicates that PVA hydrogels obtained by chemical or radiation cross-linking methods are soft, highly water-swollen materials. PVA hydrogel is recognized as the least bioadhesive among the st full para. of the left column on page 2352).  Burczak also teaches that the biological environment provides calcium and magnesium ions that are known to form complexes with PVA chains by coordinated bonds, resulting in polymer cross-linking (last 4 lines of the 2nd full para. of the left-column on page 2352, read on the limitations of metal ions in the instant claim 32).  Burczak further teaches that the polymeric materials used are a semipermeable hydrogel membrane of chemically cross-linked PVA reinforced with a poly(ethyleneterephthalate) (PET) mesh and a commercial grade polyethylene (PE) foil (the last para. of the left column on page 2352), which is sealed first with a corona discharge-pretreated PET mesh (the 2nd full para. of the right column on page 2352, read on the limitations of supporting base in the instant claims 34-35).
While teaching hydrogel macrocapsules for hybrid-type artificial pancreas and cross-linked PVA, Burczak does not explicitly teaches the artificial pancreas is implanted in a subject for the treatment of diabetes nor PVA having an activated carbonyl group and a crosslinking agent (e.g. a hydrazide) as claimed.  These deficiencies are cured by Meloche and Kasai.
Meloche is directed to transplantation for the treatment of type 1 diabetes (title).  Meloche teaches that transplantation of pancreatic tissue, as either the intact whole pancreas or isolated pancreatic islets has become a clinical option to be considered in the treatment of patients with type 1 insulin-dependent diabetes mellitus (abstract, read on the limitation of pancreatic islet cells in the instant claims 30-31 and 44). Meloche also teaches pros and cons of whole pancreas transplantation surgery (pp. 6349-6352) and pancreatic islet transplantation procedure (pp. 6352-63523).  Meloche further teaches islet transplantation, with its ability to be cultured for a period of time prior to transplantation, also offers the future possibility of reducing the immunogenicity of the tissue such that little or no immunosuppression will be nd full para. of the left-hand column on page 6352, implying the limitation in the instant claim 46).  Meloche states that islet transplantation is attractive as a less invasive alternative to whole pancreas transplant and offers the future promise of immunosuppression-free transplantation through pre-transplant culture (abstract). 
Kasai is directed to a Preparation of water-containing PVA-gel used for production of enzyme-fixed or microorganism-fixed articles (title, read on the limitation of polyvinyl alcohol-containing aqueous hydrogel in the instant claim 1).  Kasai teaches that a method for producing a water-containing gel of a PVA resin, which has high durability and mechanical strength, and is useful as an immobilization carrier for microorganisms (e.g. a bacterium from the Streptomyces genus, an antibacterial substance-producing cell, [0023]) and enzymes (e.g. oxidases, [0024], read on the limitations of biological component in the instant claim 29).  Kasai also teaches that water-containing polyvinyl alcohol gel is produced by reacting a water-soluble hydrazine compound with a solution of a polyvinyl alcohol modified by copolymerization with diacetone acrylamide, wherein the polyvinyl alcohol contains 0.1 to 15 mol% of diacetone acrylamide units (solution on page 3/30, read on the limitations of activated carbonyl in the instant claim 25; and the concentration of diacetone acrylamide in the instant claim 26), hydrazine used in preferred embodiments are adipic acid dihydrazide in Example 8 (page 24/30) and N-amino acrylamide in Example 10 (page 25/30, read on the limitations of the crosslinking agent in the instant claims 27-28 and 49).   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose polyvinyl alcohol gel as taught by Kasai as the particular PVA resin to be incorporated into PVA hydrogel macrocapsules of Burczak for implanting as taught by Meloche.  A person of ordinary skill in the art (“POSITA”) would have been motived 
As to the limitation of “an aqueous gel serving as an immunoisolation layer” in claim 1, it is believed that the hydrogel (i.e. aqueous gel) of Burczak would have the same function of  serving as an immunoisolation layer although Burczak is silent about it.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
As to the gelation temperature in the instant claim 23 and a stress in the instant claims 24 and 33, respectively, it is believed that the PVA-containing hydrogel of Kasai meet or imply these limitations because Kasai teaches the same modified PVA and the same hydrazine crossing agent.  Although, Kasai  is silent about these physical properties, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As to the blood sugar level being reduced in the instant claim 45, it is believed that the proposed device would have the same properties. In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
As to the device comprises a cell culture medium comprising a cellular protection component in the instant claim 46, the islet cells of Meloche is cultured.  It is believed that the type of culture medium is known to one of ordinary skilled in the art see relevant art section).  In addition, the term “a cellular protection component” is not defined in the specification.  It is unclear what component is considered cellular protection component.  Thus, no art can be applied at the current office action.
As to the number of pancreatic islet cells per cubic millimeter of the gel device embedding space in claim 47 or the device comprises from 1,000 to 1,000,000 pancreatic islet cells per kilogram of body weight of the subject claim 48, they are considered variations of concentration since pancreatic islet cells produce insulin that controls blood sugar level.  As a reference, the normal human pancreas contains about 1 million islets.   Regarding how many cell needed to achieve the desired blood sugar level it would depend on factors including the severity of the subject’s condition, ago, gender, etc..  Thus, it would have been obvious to choose the number of pancreatic islet cells to achieve the blood sugar level.  In addition, among the islet cell, the beta cell produces insulin, the major hormone in the regulation of carbohydrate, fat, and protein metabolism. 


Response to Arguments
Applicant argues that Burczak’s macrocapsule has a 0.23 cm3 volume, which cannot house a whole pancreas as taught by Meloche. The sealing of Burczak’s macrocapsule before being implanted into the subject would prevent the necessary secretions from draining out of the pancreas and into the small bowel as taught by Meloche. The sterilization by irradiation of Burczak’s macrocapsule would destroy the whole pancreas as taught by Meloche. Meloche also discusses the transplantation of islets by the force of gravity into the liver by introduction through the portal vein (see Meloche page 6352, col. 2).  A person of ordinary skill in the art would not be motivated or reasonably guided to modify the invention of Burczak with islets as taught by Meloche to arrive at the now claimed invention. 
In response to applicant's argument above, it is believed that the interpretation of Meloche is inaccurate because Meloche teaches that transplantation of pancreatic tissue, as either the intact whole pancreas or isolated pancreatic islets.  It is also believed that adjusting the size of the bag or having a proper drainage would have been obvious to a well-trained surgeon or scientist depending on how the bag is used in the actual procedure.  As written in claim 1 requires the device having an aqueous gel, which containing a denatured polyvinyl alcohol resin 
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference (e.g. whole pancreas); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it is believed that the disadvantages of PVA macrocapsule recognized by Burczak would encourages scientist to look for ways to improve PVA-based macrocapsule as taught by Meloche and Kasai.  

Relevant Art
NAKAJIMA YASUO et al (“Yasuo”, JP-patent application No.: JP 1043286 A, published Feb. 17, 1998, both ordinal and English translation are provided by applicant on 11/18/19) is provided, but not cited, to show the state of art at the time when the invention was filed.  
Yasuo teaches that the content of hyaluronic acid (a crosslinking agent) is 30wt.% by weight or less based on PVA (no low limit provided), indicating more than 30 by weight the structure of the PVA is broken; 30% by weight or less such fear does not occur ([0009]).

CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
	/YANZHI ZHANG/
Primary Examiner, Art Unit 1617